

116 HR 858 IH: To make continuing appropriations for salaries and expenses of air traffic controllers for fiscal year 2019.
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 858IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Young introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make continuing appropriations for salaries and expenses of air traffic controllers for fiscal year 2019. 
1.Continuing appropriations for the Federal Aviation AdministrationIf interim or full-year appropriations are not in effect for the Federal Aviation Administration during any period in fiscal year 2019, there is hereby appropriated for that period, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary (as determined by the Secretary of Transportation), at the rate for operations as provided in the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018 (division L of Public Law 115–141) and under the authority and conditions provided in such Act, for paying the salaries and expenses of any air traffic controller that were conducted in fiscal year 2018 and for which appropriations, funds, or other authority were made available under any account relating to the Federal Aviation Administration. 2.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until the earliest of the following: 
(1)the enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 1; (2)the enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose; or 
(3)September 30, 2019.  